Citation Nr: 1815091	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1965 to November 1966.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

On his February 2013 VA Form 9, the Veteran requested a hearing before the Board.  However, he cancelled his request by letter dated January 2015.   Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

This case was previously before the Board in June 2017, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran's PTSD has not resulted in total social and occupational impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the Veteran receives mental health counseling through the VA Medical Center.  Notably, in 2011, the Veteran completed a 6 week inpatient stay program, in which he received intensive and comprehensive treatment for his PTSD.  

In June 2011, the Veteran was afforded a VA examination.  At that time, the Veteran presented as anxious and dysphoric, with a short attention span.  However, his thought content was otherwise goal oriented, and he appeared clean and cooperative.  He reported continued sleep disturbances, including recurrent distressing dreams, which occurred approximately 5 to 6 times per week.  As a result, he stated that he slept approximately 3 and a half hours per night, and that he often felt fatigued throughout the day.  The Veteran reported that he did not experience hallucinations, but stated that he often experienced distressing flash backs.  He indicated that he made efforts to avoid activities, places and people that aroused recollections of trauma, and that he had a restricted range of affect.  He reported experiencing panic attacks of moderate severity approximately 3 to 4 times per week, lasting approximately 15 to 20 minutes.  The Veteran reported that he did not experience homicidal thoughts, but that he did have suicidal thoughts.  To that end, the Veteran denied any current suicidal intent.  The Veteran demonstrated obsessive behavior, in that he was excessively organized.  The Veteran reported that he experienced exaggerated startle response, difficulty concentrating, hypervigilance, intrusive thoughts, irritability, and outbursts of anger.  

The examiner noted that the Veteran had been arrested for assault approximately 13 times, and that the Veteran was currently married to his seventh wife.  The Veteran reported that his only close friend was a fellow service member.  The examiner also noted that the Veteran had attempted suicide on two occasions.  The examiner reported that the Veteran experienced intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of past traumatic events.  The examiner noted that the above mentioned disturbances produced significant distress and impairment in social and occupational functioning.  In that regard, the Veteran reported that he had lost various jobs as a result of his temper.  

In July 2012, the Veteran was afforded an additional VA examination.  The examiner reported that the Veteran presented with continued sleep impairments.  The Veteran experienced anxiety and depressed mood, as well as disturbances in mood.  The Veteran reported feelings of suspiciousness, as well as experiencing frequent panic attacks, mild memory loss, and continuous depression, which affected his ability to function independently, appropriately, and effectively.  The Veteran experienced obsessive rituals that interfered with his routine activities, as well as impaired impulse control, which resulted in unprovoked irritability.  He indicated that he experienced recurrent and distressing recollections and dreams of past traumatic events.  

The Veteran reported that he had difficulty in adapting to stressful circumstances, and establishing and maintaining effective work and social relationships.  In that regard, the Veteran reported that he was married to his seventh wife, with whom he did not live, as she lived in Vietnam.  He also stated that he kept to himself and preferred the company of his dogs, and that he was uncomfortable in public places, crowds, and strangers.  Moreover, the examiner reported that the Veteran had difficulty concentrating, and that he experienced persistent hypervigilance, and exaggerated startle response.  

The examiner noted that the Veteran's PTSD symptomatology would make it highly unlikely that he could work in a full-time capacity.  As a result of the severity of his PTSD symptoms, the Veteran reported that he had considered re-admitting himself to an inpatient PTSD program.  

A July 2014 psychology note indicated that the Veteran had been married to his current wife since 2003.  She was described as being a Vietnamese native.  He reported that he visited her several times throughout the year, and was in the process of trying to her moved to the United States as citizen.  He was alert, oriented in all 3 spheres, in good contact with routine aspects of reality, and showed no signs or symptoms of psychosis. His PTSD was assessed as being moderately severe to severe.  A separate July 2014 report indicated that the Veteran reportedly lived and worked in Vietnam for many years.  

A January 2015 social work note describes the Veteran's ongoing counseling for PTSD.  At that time, he was alert and oriented x3.  Mood is slightly elevated and
over engagement is noted.  Affect tended to be animated, speech was verbose.
Speech was coherent with circumstantial thoughts. Thought content was notable
for compulsive repetitions of numbers, addresses, amounts and spelling of words was noted.  It was unclear if this was related to symptoms of OCD, PTSD or a personality disorder. Content was somewhat grandiose. Memory appeared grossly intact, judgment and insight are both fair. The Veteran suicidal or homicidal thoughts or plans. 

The Veteran reported that he was married and that he was looking forward to a three month visit with his wife.  He described having a "strong support network" that included his children and wife.  He indicated that he was living with a daughter.  Previous treatment records from 2014 describe a similar social support system.  However, the earlier records note the Veteran's report of living with a friend, who acts as his caretaker.

A July 2016 treatment note indicates that the Veteran's wife joined him in the United States and that they were living together.  At that time, he was cooperative and had good eye contact and full expressions.  There was no psychomotor retardation and/or agitation.  He was appropriately groomed, dressed and nourished, and in no apparent distress.  His speech was clear with normal rate, rhythm, and tone. His thought process was linear, coherent, goal-directed, and logical.

The Veteran's PTSD is certainly debilitating and has caused severe symptomatology.  He experiences panic attacks, consistent sleep impairment resulting in day-time sleepiness, on-going anxiety and, disturbances in concentration.  The Veteran's reported history indicates that he experienced irritability and frequent violent outbursts, which resulted in the loss of several jobs, as well as numerous assaults.  In addition, although the Veteran reported that he did not have suicidal intent, he reported that he experienced suicidal ideations.

However, as established herein, total social impairment is not demonstrated.  He has been married for well-over a decade and describes that relationship in a positive light.  While the marriage was atypical because the Veteran's wife lived in Vietnam for much of the appeal period, he traveled to visit her at least once a year for a protracted period, worked to bring her to the United States, and was ultimately successful in doing so.  This is evidence of an ability to establish and maintain favorable relationships.  The fact that the Veteran is able to travel to Vietnam, which involves negotiating himself through an airport and airport security and flying a long-distance flight, is also evidence that the Veteran is able to comport himself in a socially acceptable manner.  The fact that he endorses a strong support network comprised of his wife, children, and at least one friend is additional evidence that there is not total social impairment.

As total social impairment is no demonstrated, the claim for a rating in excess of 70 percent (a 100 percent rating) is denied.


ORDER

Entitlement to an initial rating in excess of 70 percent for service-connected PTSD is denied.    





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


